[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 2, 2007
                              No. 06-15916                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-01067-CV-B-S

MIRANDA SUMERLIN,


                                                      Plaintiff-Appellant,

                                   versus

AMSOUTH BANK,

                                                      Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (August 2, 2007)

Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

     Miranda Sumerlin, an African-American female, appeals the summary
judgment entered in favor of her former employer, AmSouth Bank, and against

Sumerlin’s complaint of illegal termination and disparate pay based on racial

discrimination. See 42 U.S.C. §§ 1981, 2000e-2(a). The district court granted

summary judgment in favor of AmSouth on the ground that Sumerlin failed to

establish a prima facie case of racial discrimination regarding either her

termination or pay. We affirm.

                                 I. BACKGROUND

      On July 2, 2001, Sumerlin was hired as a full-time file clerk by AmSouth.

In October 2001, Sumerlin was promoted to the position of payroll representative.

During Sumerlin’s tenure, seven other payroll representatives worked in the human

resources department.

      With the exception of Emily Hilton, a white female, all of the payroll

representatives had more seniority than Sumerlin. Sumerlin’s job duties included

filing and data entry, such as overtime, name, and address changes. Hilton’s job

duties included balancing payroll accounting and verifying employment. AmSouth

paid Hilton more than it paid Sumerlin.

      As a part of its routine monitoring for illegal activity, AmSouth ran a

monthly report that listed the accounts of employees that, in the previous month,

had made ten or more deposits, excluding payroll and automated deposits, totaling



                                           2
greater than $3,000. In December 2004, Sumerlin’s personal account appeared on

the report. AmSouth assigned regional security manager Sherry Hilyer, a white

female, to investigate. Upon further review of Sumerlin’s accounts, AmSouth

determined that Sumerlin had deposited more than $10,000 in cash into her

accounts between November 1, 2004, and December 6, 2004. From April 1, 2004,

to December 6, 2004, Sumerlin deposited more than $32,000 in cash into her

accounts.

      On January 3, 2005, AmSouth informed Sumerlin that she was being

investigated because of suspicious activity involving one or more of her AmSouth

bank accounts. Hilyer asked Sumerlin to identify the source of the cash deposits.

Sumerlin told Hilyer that she and her husband owned two businesses, a barber

shop, and a detail shop.

      Hilyer asked Sumerlin to provide her with records of the sources of the cash

deposits and tax records for the last two to three years. A week later, Sumerlin had

not produced any business records. Andrea McCaskey, an African-American

female and Vice President of Employee Relations, contacted Sumerlin and asked

her “to please find something that she could show them,” and told Sumerlin to

cooperate with the investigators.

      On January 19, 2005, Sumerlin again met with Hilyer. Sumerlin refused to

                                          3
give Hilyer the records that were requested. According to Sumerlin, when asked

the reason for the investigation, Hilyer responded that Sumerlin was being

questioned because she was black, worked in payroll, and should not have been

able to put that amount of money into her account.

      Hilyer reported to Bill Burch, head of corporate security, and Burch and

Hilyer discussed the results of the investigation with McCaskey. Based on this

information, McCaskey and her supervisor, Lisa Mead, decided to terminate

Sumerlin.

      Sumerlin brought this action and alleged race discrimination with regard to

her termination and pay. AmSouth moved for summary judgment, which the

district court granted. Sumerlin appealed.

                          II. STANDARD OF REVIEW

      We review a grant of summary judgment de novo. Wilson v. B/E

Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). When reviewing the record,

“we view the evidence in the light most favorable to the non-moving party.”

                                           4
Wilson, 376 F.3d at 1085.

                                III. DISCUSSION

   A complaint of racial discrimination in employment can be proved with either

direct or circumstantial evidence. See id. at 1085-91. Sumerlin does not argue that

her complaint is supported by direct evidence of discrimination. We address in

two parts whether Sumerlin presented circumstantial evidence to support her

complaints of discrimination regarding her termination and pay.

                                  A. Termination

      Sumerlin failed to present circumstantial evidence that her termination was

based on her race. To establish a prima facie case of discrimination regarding a

termination, an employee may prove that “she was a qualified member of a

protected class and was subjected to an adverse employment action in contrast with

similarly situated employees outside the protected class.” See id. at 1087. “If a

plaintiff fails to show the existence of a similarly situated employee, summary

judgment is appropriate where no other evidence of discrimination is present.”

Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997).

      Sumerlin concedes that she cannot identify a similarly situated non-African

American employee who was treated more favorably, but argues that she presented

other circumstantial evidence that her termination was racially motivated.

                                          5
Sumerlin’s argument fails. Sumerlin contends that her testimony that Hilyer told

her she was being investigated because she was black coupled with the fact that the

decision-makers based their decision to terminate Sumerlin on information

provided by the investigator creates an inference of race discrimination. These

facts do not give rise to an inference of discrimination.

      Even if Hilyer made a comment about Sumerlin’s race, the comment was not

made in reference to Sumerlin’s termination and Hilyer did not make the decision

to terminate Sumerlin. The decision-maker was independently aware that

Sumerlin had refused to provide documentation from her businesses to support her

cash deposits. The race-related comment by the investigator, even if true, is

insufficient to support an inference of discriminatory termination.

                                 B. Disparate Pay

      Sumerlin also failed to present circumstantial evidence that her pay was

racially discriminatory. To establish a prima facie case of discrimination regarding

pay, a plaintiff may prove that “(1) she belongs to a racial minority; (2) she

received low wages; (3) similarly situated comparators outside the protected class

received higher compensation; and (4) she was qualified to receive the higher

wage.” Cooper v. Southern Co., 390 F.3d 695, 734–35 (11th Cir. 2004). Sumerlin

cannot identify a similarly situated employee who received higher wages than her.

                                           6
      On appeal, the only employee that Sumerlin contends is similarly situated is

Hilton, a white female. Like Sumerlin, Hilton was employed as a payroll

representative. Hilton was paid more than Sumerlin, and Sumerlin argues that

Hilton was similarly situated.

      We disagree with Sumerlin. An employee is similarly situated if she

performs “the same type of tasks” as the plaintiff. See id. at 735. The plaintiff

must establish that the employee is “similarly situated in all relevant respects.”

Wilson, 376 F.3d at 1091 (internal quotation marks omitted). The comparator

employee “must be nearly identical to the plaintiff to prevent courts from second-

guessing a reasonable decision by the employer.” Id.

      Hilton was not similarly situated to Sumerlin, because Hilton performed

different tasks than Sumerlin. Sumerlin handled overtime and advance pay and

entered data, such as name and address changes, but Hilton balanced payroll

accounts and verified employment. Sumerlin even admitted that all of the payroll

representatives “had different duties.” Because the two were not similarly situated,

Sumerlin’s lower wage was not circumstantial evidence of discrimination.

                                 IV. CONCLUSION

      The summary judgment in favor of AmSouth is

      AFFIRMED.

                                           7